DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, line 2 and claim 17, line 4, the limitation “near” is vague and indefinite.  Within what distance is considered near?  Is 1 foot considered near?  Is 100 feet considered near?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Akira, JP2008214037 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    408
    569
    media_image1.png
    Greyscale

Regarding claim 1, Akira discloses an elevator tension member monitor (see fig 1-2), comprising: an optoelectronic detector (11,12) configured to be situated near the elevator tension member (3), the detector (11,12) providing an output (see fig 4-5) corresponding to a profile (thickness) of the elevator tension member (3); and a processor (13) that receives the output (as described above) from the optoelectronic detector (11,12) and determines whether there are any anomalies (change in thickness) in the profile of the elevator tension member (3), the processor (13) reporting any determined anomaly (as described above)  in the profile of the elevator tension member (3).
Regarding claim 2, Akira discloses the elevator tension member monitor of claim 1, wherein the optoelectronic detector (11,12) comprises an emitter (11) that comprises at least one light source (see abstract), and a detector (12) spaced (see fig 2) from the emitter (11) in a manner that accommodates the elevator tension member (3) between the emitter (11) and the detector (12) such that the elevator tension member (3) interrupts the light (see fig 2), the detector (12) providing the output (see fig 4,5) based on an amount of the light that is interrupted by the elevator tension member (3).
Regarding claim 3, Akira discloses the elevator tension member monitor of claim 2, wherein the at least one light source (as described above) comprises a plurality of light emitting diodes (a plurality of laser diode light sources possible – see page 4, line 25 of translation). 
Regarding claim 4, Akira discloses the elevator tension member monitor of claim 1, wherein the optoelectronic detector (12) comprises a two-dimensional laser profile scanner (see fig 2).
Regarding claim 5, Akira discloses the elevator tension member monitor of claim 1, wherein the determined anomaly comprises a reduced dimension (see page 5, line 20 of machine translation) of the elevator tension member (3) along at least a portion (see fig 5) of the elevator tension member (3).
Regarding claim 6, Akira discloses the elevator tension member monitor of claim 4, wherein the processor (13) is configured to determine any portion of the elevator tension member (3) that includes the determined anomaly (as described above) and to provide an indication of the determined portion (see output from fig 5).
Regarding claim 7, Akira discloses the elevator tension member monitor of claim 6, wherein the indication of the determined portion (as described above) includes information regarding a location of the portion along a length (see fig 5) of the elevator tension member (3).
Regarding claim 8, Akira discloses an elevator system (see fig 1), comprising: an elevator car (1); a plurality of elevator tension members (3) suspending the elevator car (1); and the elevator tension member monitor (as described above) of claim 7, wherein the output of the optoelectronic detector (11,12) corresponds to a profile of each elevator tension member (3), the processor (13) is configured to determine whether the output of the optoelectronic detector (11,12) indicates any anomaly in any of the respective profiles of the elevator tension members (3), the processor (13) is configured to associate a position of the elevator car (1) with a detected anomaly (as described above), and the processor (13) uses the associated position of the elevator car (1) to determine the location of the portion along the length of the elevator tension member (3) that includes the detected anomaly.
Regarding claim 11, Akira discloses a method of monitoring an elevator tension member (3), the method comprising: situating an optoelectronic detector (11,12) near at least one elevator tension member (3); detecting a profile (see fig 3-6) of the at least one elevator tension member (3) using the optoelectronic detector (11,12); determining whether the detected profile includes any anomalies (thickness wear); and reporting an indication (via 13) of at least one portion of the elevator tension member (3) that includes an anomaly.
Regarding claim 14, Akira discloses the method of claim 11, wherein an anomaly comprises a reduced diameter (see fig 5) of the at least one portion of the elevator tension member (3).
Regarding claim 15, Akira discloses the method of claim 11, wherein the indication includes information regarding a location (see fig 5) of the at least one portion along a length of the elevator tension member (3).
Regarding claim 16, Akira discloses the method of claim 11, wherein a plurality of elevator tension members (3) suspend an elevator car (1) and the method includes detecting the profile (see fig 2) of each of the elevator tension members (3); determining whether any of the detected profiles (see fig 2-5) includes any anomalies (thickness differential); associating a position (see fig 5) of the elevator car (1) with a detected anomaly; and using the associated position of the elevator car (1) to determine the location of the portion along the length of the elevator tension member (3) that includes the detected anomaly (as described above).
Regarding claim 17, Akira discloses the method of claim 11, wherein that the optoelectronic detector (11,12) comprises an emitter of radiation (11); and a detector (12) that is configured to detect the emitted radiation (see fig 2), the detector (12) being configured to be situated near the elevator tension member (3) with the elevator tension member (3) between the emitter (11) and the detector (12) such that the elevator tension member (3) interrupts the radiation, the detector (12) providing an output corresponding to an amount of the radiation that is interrupted by the elevator tension member (3).
Regarding claim 18, Akira discloses the method of claim 11, wherein the optoelectronic detector comprises (12) a two- dimensional laser profile scanner (see fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akira, JP2008214037 (attached machine translation used for interpretation) in view of Fukui et al., US PGPub 2014/0229011.
Regarding claims 9-10 and 12-13 Akira discloses the elevator system and method of claims 8 and 11 wherein the output of the optoelectronic detector (11,12) includes an indication of a position of the at least one elevator tension member (3).  Akira does not specify that the detector is configured for vibration monitoring.  

    PNG
    media_image2.png
    299
    348
    media_image2.png
    Greyscale

Fukui et al. teaches a similar elevator rope monitoring system and method, wherein the processor (14, see fig 2) determines whether there is any vibration or lateral movement of the at least one elevator tension member (6) based on changes in the indication of the position, and the processor determines whether the lateral movement satisfies at least one criterion (rope displacement above a threshold – see fig 3) corresponding to a possible condition of the elevator tension member (6). (claims 9 and 12)
wherein the processor (14) generates an alert (above specified amplitude threshold) indicating tension member sway when the vibration or lateral movement satisfies the at least one criterion and the possible condition is tension member sway (claims 10 and 13).
It would have been obvious to provide the sway detections functionality described by Fukui et al. to the system disclosed by Akira in order to monitor hazards to earthquakes and improve the overall safety of the elevator system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654